This is an appeal from an order of the Albany County Court which denied a motion to set aside verdicts in a consolidated negligence action on the ground of inadequacy. The plaintiffs Gloria Alfred and Marion Frumkin were passengers in a taxicab owned by the defendant taxicab company. They were injured in a collision which occurred between the cab in which they were riding and a private car owned by the other defendant. Their husbands have derivative actions for expenses and loss of services. The jury *930returned identical verdicts of $200 against both defendants in favor of each injured plaintiff, and the sum of $150 for each husband. We are convinced from the record that such verdicts were patently the result of compromise on the part of the jury and do not represent responsible and realistic deliberation on the evidence, and were inadequate in amounts. The order is reversed on the law and the facts and a new trial directed unless the defendants, within 10 days after service of an order herein, stipulate to increase the amount of the verdict in the case of each injured plaintiff from $200 to $500. If such stipulation is made, the verdicts and judgments thus modified are affirmed with one bill of costs, however, to the appellants. Foster, P. J., Bergan, Coon, Halpem and Gibson, JJ., concur.